Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Applicants’ Amendment to the Claims filed on 03/07/2022 is entered.
	The Applicants’ Amendment to the Specification filed on 03/07/2022 is entered.
	Claims 1-23, 26, 30, 33, 37, 42, 43, 45-47 are cancelled.
Claims 24, 25, 27, 28, 29, 31, 32, 34, 35, 36, 38, 39, 40, 41, 44, and 48 are pending and under examination.

Priority
This application is a 371 of PCT/IB2014/058359 filed on 01/17/2014 and claims foreign priority benefit of EUROPEAN PATENT OFFICE (EPO) 13305053.4 filed on 01/17/2013.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Benjamin S. Prebyl on May 26th, 2022, with a follow-up phone conversation on May 31st, 2022.
The application has been amended as follows: 
Cancel claims 40-41.
Amend claim 24 as follows: 
An in vitro or ex vivo method of measuring miR-124 in a patient with a HIV infection, comprising at least the steps of: 
a. obtaining a biological sample from said patient, said biological sample selected from the group consisting of: a whole blood sample, a swab sample, a plasma sample, a serum sample, a saliva sample, a vaginal fluid sample, a sperm sample, a pharyngeal fluid sample, a bronchial fluid sample, a fecal fluid sample, and a lacrymal fluid sample; and 
b. measuring a presence or expression level of at least miR-124 in the biological sample from said patient,
wherein measuring the presence or expression level of miR-124 comprises contacting the biological sample with a nucleic acid probe able to specifically hybridize to miR-124, and detecting the hybridization of said probe to miR-124,
wherein said nucleic acid probe includes a nucleic acid sequence selected from the group consisting of SEQ ID NOS: 6 to 86.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 24, and 25, the prior art does not teach or fairly suggest the method of claim 24 where the nucleic acid probe includes a nucleic acid sequence selected from the group consisting of SEQ ID NOS: 6 to 86.
Regarding claims 27, 28, 29, 31, 32, 34, 35, 38, and 39, the prior art does not teach or fairly suggest an in vitro or ex vivo method of assessing an activity of a quinoline derivative of formula (I) or (II) or one of their pharmaceutically acceptable salts, for preventing and/or treating a HIV infection in a patient treated with said quinoline derivative, comprising at least the steps of: a. measuring a presence or an expression level of at least one miRNA, including miR-124, in a first biological sample previously obtained from said patient before administering said quinoline derivative and in a second biological sample previously obtained from said patient after administering said quinoline derivative; and b. determining if said presence or expression level is modulated in the second biological sample obtained after the treatment as compared to the first biological sample obtained before the treatment; wherein a modulated presence or expression level of said miRNA is indicative of an activity of said quinoline derivative. 
Regarding claims 36, 44, and 48 the prior art does not teach or fairly suggest the prior art does not teach or fairly suggest an in vitro or ex vivo method for measuring miRNA expressed by one or more cells treated with a candidate compound presumed effective in treating a HIV infection, comprising at least the steps of: a. treating at least one isolated cell able to express at least one miRNA, the at least one miRNA being miR-124, with said candidate compound, said cell being under conditions suitable for expressing said at least one miRNA; and b. measuring a presence or expression level of said at least one miRNA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 24, 25, 27, 28, 29, 31, 32, 34, 35, 36, 38, 39, 44, and 48 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658